— In two related adoption proceedings pursuant to Family Court Act article 10, the Law Guardian appeals, by permission, from an order of the Family Court, Suffolk County (Lehman, J.), dated December 2, 2002, which, inter alia, granted the motion of the Suffolk County Department of Social Services to dismiss the petition of Claudia B., the aunt of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court correctly dismissed the adoption petition filed by the aunt of the subject child (see Matter of David B., 2 AD3d 725 [2003] [decided herewith]). Santucci, J.P., Adams, Crane and Cozier, JJ., concur.